DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/20/2022 wherein claims 22 and 24 have been amended .
Claims 10-25 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 7/20/2022 overcome the rejection of claims 22 and 24 made by the Examiner under 35 USC 112(b). This rejection is withdrawn.

Applicants arguments filed 7/20/2022 regarding the rejection of claims 10-15, 17-20 and 25 made by the Examiner under 35 USC 103 over Fonesca (US 2018/0104618) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 4/11/2022.
Applicants arguments filed 7/20/2022 regarding the rejection of claims 16 and 21-24 made by the Examiner under 35 USC 103 over Fonesca (US 2018/0104618) further in view of Petuch et al. (US 5070015) have been fully considered but they are not found persuasive and MAINTAINED for the reasons of record in the office action mailed on 4/11/2022.
In regards to the 103 rejection, Applicant asserts the following:
Fonesca generally relates to approach to designing particles of APIs, excipients or combinatinos of APIs and excipients to produce single component/multi-component particles in amorphous or crystalline form. Fonesca’s sole mention of ivermectin is among a long list of actives. Moreover, Fonesca is silent with regard to the problems that might be encountered in trying to obtain amorphous ivermection or any direction as to how to overcome those problems; and 
The instant invention yields surprising beneficial results wherein the spray dried amorphous ivermectin is capable of remain in solution for much less time when compared to known methods of evaporation of the solvent to dryness. 
In response to A, Fonesca’s general framework is producing formulations for improving the properties of poorly soluble drugs, such as ivermectin, by formulating the drug into an amorphous particle. Fonesca teaches that by providing the poorly soluble drug as an amorphous dispersion particle, the bioavailability and dissolution rate improvement of the drug is improved (see [0097]). Thus, selecting any drug from the list of poorly soluble drugs listed by Fonesca would have been within the skill of an ordinary person. Thus, there would have been sufficient motivation to produce an amorphous ivermectin particle as in doing so would be beneficial because the otherwise poorly soluble ivermectin dosage form would now have improved properties such as enhanced bioavailability and an improved dissolution rate. The Examiner acknowledges that ivermectin is recited within a much larger list of poorly soluble actives. However, this is not considered mitigating because it would have been obvious to select any active, such as ivermectin, from the list so as to incorporate it into an amorphous particle with a reasonable expectation for success. 
 In response to B, the amorphous ivermectin is amorphous ivermectin. That is, the amorphous ivermectin of the prior art must have the same properties as the amorphous ivermectin of the instant invention. It is noted that process of spray drying the amorphous ivermectin is a feature of Fonesca as Fonesca teaches that their poorly soluble drug solution is fed in to a spray dryer which atomizes the composition to produce particles (see claim 1). Applicants arguments are not persuasive. 


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 17-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca et al. (US 2018/0104618).
Fonseca teaches a process for the continuous production of amorphous particles wherein a first solution comprising at least one component, such as a pharmaceutical active (see claim 2) like ivermectin (see [0087]) and at least one solvent, such as water (see [0091]) (see instant claim 18), wherein the component is present in an amount of between 1-30% (see [0061]) (see instant claims 19 and 20), wherein the first solution is ultimately fed in to a spray dryer (see instant claim 13) which atomizes the at least one component thereby producing particles of the component (see claim 1) (see instant claim 17). The produced particles are to have a particle size of 50 nanometers to 10 microns (see [0097, 0098]). Regarding the particle size of the particles as recited by instant claims 10-12, these are obvious overlapping and close ranges are considered obvious. See MPEP 2144.05(I). The composition spray dried comprises only solvent(s) and pharmaceutical active as Fonseca teaches that the spray dried composition includes zero excipients (see claim 4) (see instant claim 14). As it pertains to the XRPD pattern of instant claim 25, given that the ivermectin is a) spray dried and b) amorphous and c) has an overlapping particle size, it would be expected to exhibit a similar XRPD pattern, absent evidence otherwise. 
Fonseca teaches that the produced particles may be administered as a medical composition in the form of a tablet or a capsule (see [0097]) (see instant claim 16).
The only difference between Fonseca and the instant claims is that Fonseca does not teach the specific combination of components as claimed in a single embodiment (e.g. an amorphous ivermectin particle), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Fonseca, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have identified ivermectin from the list of active ingredients from within Fonseca's disclosure, to arrive at amorphous ivermectin particles suitable for use in pharmaceutical compositions.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claims 16 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fonseca et al. (US 2018/0104618) as applied to claims 10-15, 17-20 and 25 above, and further in view of Petuch et al. (US 5070015)
Fonseca fails to teach the medical composition and its method of use as comprising a pharmaceutically acceptable excipient.
Petuch is directed to formulations comprising ivermectin which may be in the form of a tablet or capsule. The dosage form is to include excipients such as starch and magnesium stearate (see column 7, lines 1-5) (see instant claims 16 and 21). Costa teaches that ivermectin can be administered to humans (animals) to inhibit parasites such as Onchocerca (onchocerciasis) (river blindness) (see column 6, line 51) (see instant claims 22 and 23) as well as ectoparasites such as mite and lice (see column 6, line 39) (see instant claim 24). Thus, it would have been obvious to modify Fonseca’s method to be administered to animals suffering from the aforementioned diseases with a reasonable expectation for success in treatment upon administration of the amorphous ivermectin particles taught by Fonseca.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611